Case 6:20-cr-00098-CEM-EJK Document 26 Filed 09/08/20 Page 1 of 1 PagelD 78

 
    

UNITED STATES Din -
MIDDLE GISTRECT 229 £42076
ORLANDO DIVISION

   

UNITED STATES OF AMERICA,

Plaintiff,
v. | Case No: 6:20-cr-98-Orl-41 EJK
JOHN WESLEY MOBLEY, JR.,

Defendant.

 

WAIVER OF SPEEDY TRIAL
After consultation with his undersigned counsel, John Wesley Mobley, Jr., hereby
voluntarily and knowingly waives his right to a speedy trial under 18 U.S.C. § 3161(c)(1), from
the date of this waiver until November 30, 2020.
Respectfully submitted,
James T. Skuthan

paca Al 20\e20 OTT te ye

i
jofn Wesley iWoblef, iG, tictexdayh

  

atest e %-2o | SZ

Michael'S, Ryan*

Assistant Federal Defender
Arizona Bar No. 0018139

201 S. Orange Avenue, Suite-300
Orlando, Florida 32801
Telephone: 407-648-6338

Fax: 407-648-6095

E-Mail: Michaei_ Ryan@fd.org

 

 
